Title: From Thomas Jefferson to John Breckinridge, 17 February 1803
From: Jefferson, Thomas
To: Breckinridge, John


          
            Th: Jefferson to mr. Brackenridge
            Feb. 17. 1803.
          
          I think the inclosed may properly furnish grounds for an amendment to the judiciary law, whenever it is before Congress; to be proposed by a member. Judge Innis inclosed it to me with an idea that the proposition might go from me to Congress: but this is hardly within the regular compass of message. I therefore turn it over to you.
        